Citation Nr: 1013242	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  02-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
December 1972.  He also had various periods of active duty 
for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for status post myocardial 
infarction.  

In October 2000, the Board denied the Veteran's claim for 
service connection for a heart disability because the claim 
was not well grounded.  After that decision, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was enacted.  In May 2001, the Veteran 
requested that VA review his claim under the new provisions 
of the VCAA.  In a January 2002 rating decision, the RO 
correctly considered his claim based on a de novo review of 
the evidence and again denied the claim.  

The Veteran testified before a Veteran's Law Judge at an 
April 2003 hearing at the RO (Travel Board hearing).  A 
transcript of that hearing has been associated with his 
claims folder.

In October 2003, the Board erroneously found that its 
previous October 2000 decision was final and denied the 
Veteran's claim because new and material evidence had not 
been received.  The Veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In August 2004, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a July 2004 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

In January 2005, the Board remanded this matter for further 
development.  The Board once again mischaracterized the 
issue as a petition to reopen a previously denied claim.  

In March 2007, the Board sent the Veteran a letter informing 
him that the Veterans Law Judge who conducted the April 2003 
Travel Board hearing was no longer employed at the Board and 
asked him to indicate whether or not he wanted to attend a 
new hearing.  In May 2007, the Veteran indicated that he did 
not wish to have another hearing.

In June 2007, the Board properly characterized the issue as 
entitlement to service connection for a heart condition and 
denied the claim.  The Veteran again appealed the Board's 
denial to the Court.  
 
In December 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a December 2008 Joint Motion.  The 
Joint Motion was for the Board to consider whether a 
training exercise during inactive duty training (INACDUTRA) 
in April 1981 constituted an injury leading to current heart 
disease, and thereby entitling the Veteran to service 
connection for such disease.  See 38 U.S.C.A. § 101(24) 
(West 2002) (providing for service connection disability 
that results from injury in INACDUTRA).

In June 2009, the Board remanded this matter for further 
development.

FINDING OF FACT

The Veteran's heart disability is not the result of an 
injury incurred during inactive duty for training 
(INACDUTRA) and is not the result of a disease or injury 
incurred in or aggravated by active service.

CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2001, the RO 
notified the Veteran of the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter therefore satisfied the second and third elements of 
the duty to notify.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, an April 
2005 letter complied with this requirement.
The Veteran has substantiated his status as a Veteran.  He 
was notified of the disability-rating and effective-date 
elements of his claim in a February 2010 letter.  Such a 
post-decisional document could not serve to provide legally 
compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  It should, however, have served to put the Veteran 
on notice as to what was required.  Furthermore, as the 
Veteran's service connection claim is being denied, and no 
rating or effective date is being assigned, he has suffered 
no prejudice from the deficiency with regard to these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Veteran did not receive any notice of the second and 
third elements of the Dingess notice, namely the existence 
of a disability and a connection between his service and the 
disability.  To the extent that he was not provided with 
pre-adjudication notice of some of the information required 
by the VCAA for his service connection claim, prejudicial 
error occurs in the context of VCAA notice only when such 
error affects "the essential fairness of an adjudication" or 
"has the natural effect of producing prejudice."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how 
the VCAA notice was defective and (2) how the lack of notice 
and evidence was prejudicial or affected the essential 
fairness of the adjudication.  Id.  See also Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how 
the defective notice was harmful).  

No such showing of prejudice has been made here.  
Furthermore, in light of the statements and arguments made 
by the Veteran and his representative relating to why the 
Veteran's current heart disability should be considered 
related to service, he has demonstrated actual knowledge of 
the evidence needed to substantiate a service connection 
claim.  In this regard the Veteran's representative has made 
detailed argument citing to applicable laws, regulations and 
General Counsel opinions that demonstrate a clear 
understanding of the elements needed to establish service 
connection.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  
VA obtained the Veteran's service treatment records, 
pertinent service personnel records, and all of the 
identified post-service VA treatment records and private 
medical records.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 
Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); Mclendon, 20 Vet. App. 
at 83.

The Veteran was not afforded a VA examination for a heart 
disability.  As discussed below, service connection is only 
warranted when a Veteran is disabled by injuries, myocardial 
infarctions, cardiac arrest, or cerebrovascular accidents 
during a period of inactive duty for training (INACDUTRA).  
There is no evidence of such qualifying events during the 
Veteran's INACDUTRA in April 1981 and no evidence or 
contention that his heart disability is otherwise related to 
a period of active service.  A VA examination is therefore 
not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis 

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  In other words, service connection is 
available for injuries, but not diseases, sustained during 
INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). 
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. at 469 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various heart disabilities.  For 
example, a March 2006 letter from Dr. Haibach stated that 
the Veteran had coronary artery disease.  Thus, there is 
evidence of a current heart disability.

There is no evidence to support a finding, and the Veteran 
has not contended, that his current heart disability is 
related to his period of active service from March 1970 to 
December 1972.  His service treatment records do not 
indicate any heart related symptoms or treatment during that 
period and the November 1972 separation examination reveals 
that his heart was normal.  

Rather, the Veteran contends that his current heart 
disability was incurred while he was on INACDUTRA with the 
Navy Reserve in April 1981 when he became ill following a 
training exercise.  

A service treatment record dated April 5, 1981 reveals that 
the Veteran experienced dizziness and nausea after 
completing a 1 1/2 mile run/walk as part of a physical fitness 
test.  He was transported to a private hospital where he was 
admitted for observation and tests.  Heart problems were 
ruled out by his treating physician at the hospital.

An April 1981 discharge summary from St. Vincent Medical 
Center indicates that the Veteran had been jogging as part 
of his preliminary examination for preparation for a cruise 
with the Navy Reserve at which time he experienced near 
syncope.  He became very diaphoretic, pale, and sustained a 
hypotensive state.  A chest x-ray revealed that the heart 
and mediastinal structures were within normal limits in size 
and configuration and electrocardiograms conducted on 
admission and the following day were both normal.  A stress 
test and echocardiogram were also conducted and revealed 
normal findings.  The only finding was prominence of the 
right ventricle, which in all probability was of a technical 
character rather than of any clinical importance.  Overall, 
the Veteran was considered to be in absolute perfect health 
with no evidence of cardiovascular disease.

The Veteran's medical records reveal that he was diagnosed 
as having a myocardial infarction in June 1988 and that he 
has experienced various heart related problems, including 
another myocardial infarction, since that time.  The Veteran 
contends that he is entitled to service connection because 
the myocardial infarction in 1988 and his subsequent heart 
problems are related to the incident during INACDUTRA in 
April 1981.

The Veteran's service personnel records indicate that he was 
not on ACDUTRA on April 5, 1981.  Therefore, the evidence 
must show that he was disabled due to an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  As the evidence reveals that he did not 
have an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during INACDUTRA, the Veteran's run 
and resulting illness on April 5, 1981 would need to be 
considered an injury for service connection to be warranted.

A precedent opinion of VA's General Counsel analyzed the 
meaning of the term "injury" for purposes of active service 
and cited to previous General Counsel opinions which defined 
an "injury" as harm from an external trauma, meaning from 
the application of external force or violence, rather than 
from a degenerative process.  See VAOPGCPREC 08-2001 (2001); 
66 Fed. Reg. 33310(2001).

VA's General Counsel has held, and the Court has affirmed, 
that a myocardial infarction is not an injury for purposes 
of service connection based on INACDUTRA.  Brooks v. Brown, 
5 Vet. App. 484, 485 (1993); while service connection for 
myocardial infarction is not possible for myocardial 
infarction incurred in INACDUTRA, it is worth considering 
medical literature cited by VA's General Counsel cited 
medical literature which stated that, "the overwhelming 
majority of medical specialists appear to believe 'that 
excessive effort and strain cannot damage a normal heart.'  
VAOPGCPREC 86-90; 56 Fed. Reg. 45712 (1990) (citing 5A 
Lawyers' Medical Cyclopedia Heart and Blood Vessels 
§§ 34.25(B), 34.39, 34.40).

In light of VAOPGCPREC 86-90 and the fact that medical 
literature supports the conclusion that physical exertion 
cannot damage a normal heart, the Veteran's physical 
activity on April 5, 1981 cannot be considered an external 
force which caused harm to his heart.  In other words, the 1 
1/2 mile run during INACDUTRA was not an injury for purposes 
of service connection.

In order for the Veteran's physical activity during 
INACDUTRA to have caused any harm to his heart, there must 
have been a pre-existing underlying cardiovascular disease 
at that time.  This conclusion is supported by medical 
evidence submitted by the Veteran.  

In a March 2006 letter, Dr. Haibach stated that the Veteran 
had known coronary artery disease and he opined that the 
Veteran's chest pain on April 5, 1981 was the first 
indication of his underlying heart disease and was related 
to his later heart episodes.  

In an April 2009 letter, Dr. Kane opined that it was likely 
("more likely than not") to a reasonable degree of medical 
certainty that the symptoms caused by the 1981 fitness run 
were medically due to the Veteran's coronary artery disease.  
This opinion was based on a review of the Veteran's medical 
records and the fact that he had severe coronary artery 
disease in 1988 at the time of his myocardial infarction.  
Coronary artery disease is caused by the build up of 
cholesterol in the arteries over decades.  As the Veteran 
had a myocardial infarction in 1988 and it is certain that 
he had coronary artery disease at that time, Dr. Kane opined 
that it was medically certain that he had substantial 
coronary artery disease in 1981.

Dr. Kane further explained that the Veteran's symptoms began 
during a period of intense exercise, which was the kind of 
activity that would require higher cardiac output that 
would, in a person with a partially occluded right coronary 
artery, lead to temporary cardiac ischemia and angina.  The 
normal presentation of right coronary artery insufficiency 
is inferior ischemia that presents with gastrointestinal 
symptoms like nausea, which were the symptoms that the 
Veteran experienced in 1981.  When he experienced the 
symptoms after the fitness run, he must have had substantial 
underlying coronary artery disease.  If the doctors who 
treated the Veteran in 1981 had known what was known at the 
time of Dr. Kane's April 2009 letter, they would have 
attributed the Veteran's symptoms to coronary artery 
disease.  Therefore, Dr. Kane opined that it was likely 
("more likely than not") that the symptoms caused by the 
Veteran's 1981 fitness run were due to his underlying 
coronary artery disease.

Dr. Haibach's opinion is of limited probative value because 
he did not provide a rationale for his opinion and it is 
based upon inaccurate facts in that there is no evidence 
that the Veteran reported chest pain in 1981.  Nevertheless, 
his opinion supports the conclusion that the symptoms 
experienced by the Veteran after his run during INACDUTRA 
were related to an underlying heart disease.

Dr. Kane explained the reasons for his opinion and they are 
consistent with the evidence of record.  Therefore, his 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).

In a March 2010 statement, the Veteran's representative 
argued that the Veteran's physical training was an external 
event and that without it; the Veteran would not have 
developed the subsequent chronic cardiac symptoms.  In 
support of this argument, the Veteran's representative cited 
a 2002 precedential opinion of the VA General Counsel which 
held that an anthrax vaccination given during INACDUTRA 
could be considered an injury if a Veteran was disabled as a 
result of the vaccination.  VAOPGCPREC 04-2002 (2002); 66 
Fed. Reg. 33311 (2001).  

In the 2002 opinion, the VA General Counsel referred to its 
holding in VAOPGCPREC 86-90 and noted that it could be 
assumed that a heart attack caused by a traumatic external 
event that is independent of a disease process (e.g., an 
electric shock) may be considered an injury.  

The VA General Counsel also referred to its holding in 
VAOPGCPREC 08-2001 that a Veteran with PTSD as a result of a 
sexual assault during INACDUTRA could be considered disabled 
by an injury.  Based upon the previous decisions, it was 
concluded that inoculation with a vaccine involved the 
introduction of a foreign substance into the body that could 
result in adverse reactions.

The evidence in this case is distinguishable from the facts 
considered in VAOPGCPREC 004-02 and the opinions cited 
therein.  In the prior opinions, the facts involved a 
Veteran who did not have any pre-existing condition and 
incurred a disability due to an external force (vaccine, 
sexual assault, etc.).  

In this case, however, the evidence reveals that the Veteran 
likely had pre-existing coronary artery disease at the time 
of his run in April 1981.  Furthermore, as explained in 
VAOPGCPREC 86-90, physical exertion is not the kind of 
external force that can harm a healthy heart (as opposed to 
an electrical shock).  Therefore, VAOPGCPREC 004-02 does not 
support a finding that the Veteran's run during INACDUTRA 
was an injury.

As the evidence indicates that the Veteran did not 
experience a myocardial infarction, cerebral vascular 
accident, or cardiac arrest during INACDUTRA, his physical 
fitness run in 1981 was not an injury and exacerbated an 
already existing heart disease, and there is no evidence of 
a relationship between the Veteran's current heart 
disability and any period of active service, service 
connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.6(a), 3.303.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a heart disability must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57.



ORDER

Entitlement to service connection for a heart disability is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


